United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Halfmoon Bay, CA, Employer
)
___________________________________________ )
A.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1819
Issued: April 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 28, 2007 appellant filed a timely appeal from an April 4, 2007 Office of
Workers’ Compensation Programs’ merit decision which affirmed the denial of appellant’s claim
for an emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
developed an emotional condition while in the performance of duty.
FACTUAL HISTORY
On April 8, 2008 appellant, then a 44-year-old clerk, filed an occupational disease claim
alleging stress due to being understaffed and overworked. She alleged that, on April 7, 2005, she
worked a total of 12 minutes, from 8:30 a.m. to 8:42 a.m., at the retail window and assisted 10
customers without the help of Nancy Ellison, the relief clerk. After appellant finished serving
customers, she went to the workroom floor where her coworker, Ms. Ellison, nagged her. She

informed Barbara Massey, the postmaster, of the incident. Ms. Massey allegedly stated in an
inappropriate tone “I’ll deal with you later.” Appellant became sick and asked to leave the
premises. Ms. Massey yelled loudly at her. Appellant stopped work on April 7, 2005.
The employing establishment submitted a statement from Ms. Massey dated
April 11, 2005. Ms. Massey advised that, on April 7, 2005, appellant was working the retail
window by herself and a line of customers developed. Appellant rang the bell for assistance;
however, her coworkers did not hear the bell. Ms. Massey indicated that appellant subsequently
approached her and yelled at her in a loud manner. She advised appellant that she was acting
inappropriately and she would deal with her later. Ms. Massey indicated that appellant twice
ignored her request to speak with her in her office after the incident.
In an April 7, 2005 treatment note, Dr. Gary Huey, a Board-certified psychiatrist, advised
that appellant would be off work through April 15, 2005.
An April 9, 2005 statement from Glenn P. Asty, a coworker, noted that he witnessed
appellant being followed by Ms. Ellison and appellant complaining to the postmaster about her
behavior. He indicated that he heard appellant speak in a frustrated tone to the postmaster
requesting permission to go home.
On May 12, 2005 the Office asked appellant to submit a detailed description of the
employment incidents that she believed contributed to her claimed illness. It also requested a
comprehensive medical report from her treating physician explaining how specific work
incidents contributed to her claimed emotional condition.
In a May 12, 2005 statement, appellant described the April 7, 2005 incident, noting that
the employing establishment policy mandated that for every three customers in line you need to
ring the bell for a back-up clerk. She requested that Ms. Ellison assist her. After appellant
finished serving the customers she went to the workroom floor where Ms. Ellision insulted and
harassed her. After informing Ms. Massey of the incident, she responded in an inappropriate
tone. Appellant told Ms. Massey she was sick and wanted to go home and Ms. Massey stated
“Okay fine but you are AWOL [absent without leave].” She submitted reports from Dr. Huey
dated April 7 to June 10, 2005. Dr. Huey treated appellant for hypertension aggravated by acute
stress and headaches occurring after a work event. Appellant reported that she was working with
a long line of customers and her coworker failed to assist her. She reported that she exchanged
remarks with her coworker and her coworker proceeded to nag her. Dr. Huey treated appellant
on July 6 and 27, 2005, for stress-related problems and advised that appellant could return to
work on August 1, 2005 at another work site.
On May 27, 2005 Ms. Massey noted that, on April 7, 2005, Ms. Ellison and the other
clerks did not hear the bell when appellant rang for assistance. Appellant subsequently walked
onto the workroom floor and yelled at her. She instructed Ben Vasquez, the supervisor, to
ascertain the problem at the window. Appellant informed Mr. Vasquez that she was going home
sick. Ms. Massey indicated that, with appellant’s absence, her unit would be short staffed. She
instructed appellant, in a voice loud enough to be heard over the office noise, to speak with her
before she left the office. Appellant ignored her request and proceeded to exit the building.
Because her leave slip was not signed, she did not have permission to leave and would be

2

considered AWOL. Ms. Massey contended that appellant violated employing establishment
regulations by yelling at her supervisor, leaving work without prior approval, failing to follow a
direct order and presenting an incomplete doctor’s note. In a July 19, 2005 statement,
Ms. Ellison noted having a good working relationship with appellant since 1997. On April 7,
2005 the employing establishment received a drop shipment of late parcels and at 8:30 a.m. the
postmaster requested that appellant distribute the parcels to the carriers so that they would not be
delayed in delivering their routes. Ms. Ellison noted that appellant confronted her about not
responding to the bell for assistance. She stated that she did not hear the bell and appellant
became angry. Ms. Ellison stated “get off your high horse and work faster.”
In a decision dated August 15, 2005, the Office denied appellant’s claim finding that the
claimed emotional condition did not arise in the performance of duty.
Appellant requested an oral hearing that was held on December 14, 2005. She submitted
January 9 and 13, 2006 statements reiterating her allegations. In reports dated August 4 to
December 3, 2005, Dr. Robert A. Kaplan, a clinical psychologist, advised that appellant was
totally disabled from April 7 to August 8, 2005. Appellant could return to work with the
restriction that she not work under Ms. Massey. On December 3, 2005 Dr. Kaplan noted that
appellant had worked at the employing establishment since 1997 and had a good relationship
with Ms. Massey until 2004 when Ms. Massey began assigning Ms. Ellison’s job duties to
appellant. Appellant reported that she discussed this problem with Ms. Massey; however, she
did not change the situation. Dr. Kaplan diagnosed major depression and adjustment disorder
with anxiety and depression and opined that appellant’s emotional condition was caused by the
manner in which she was treated by Ms. Massey.
In a January 4, 2006 statement, Ms. Massey advised that Ms. Ellison usually relieved
appellant at the retail window for 30 minutes on Wednesday and Thursday between 8:30 a.m.
and 9:00 a.m. and another full-time window clerk reported for duty at 9:00 a.m. During this 30minute period, the window traffic was generally minimal. Ms. Massey noted that there were four
window clerks at the employing establishment and two clerks were on the window at all times.
In a March 2, 2006 decision, the hearing representative vacated the August 15, 2005
decision and remanded the case for further medical development. The hearing representative
found that appellant established the following compensable employment factors: on April 7,
2005 appellant assisted 10 customers who were waiting in line at the retail window from 8:30
a.m. to 8:42 a.m. and Ms. Ellison failed to provide assistance after appellant rang the bell; once
appellant finished serving the customers she entered the workroom floor and became involved in
an argument with Ms. Ellison, who stated to appellant “get off your high horse and work faster;”
and that Ms. Ellison was occasionally nonresponsive or late in providing appellant with
assistance at the window and appellant had to deal with a long line of customers without
assistance. The hearing representative directed the Office to refer appellant for a second opinion
to determine if the accepted work factors caused or contributed to her psychiatric condition.
On March 23, 2006 the Office referred appellant to Dr. Robert A. Kimmich, a Boardcertified psychiatrist. In an April 10, 2006 report, Dr. Kimmich reviewed the records and noted
appellant’s history. He reported findings on psychiatric evaluation. Dr. Kimmich diagnosed
adjustment disorder with depression and anxiety, hypertension and an occupational problem

3

involving discord with coworkers and the postmaster. He noted that the events of April 7, 2005
caused confusion, fear and humiliation and appellant felt deserted by the action of her coworkers.
Dr. Kimmich noted the diagnoses were medically connected to the accepted work factors listed
in the statement of accepted facts. He opined that appellant had no further residuals of her work
injury and no work limitations.
In an undated letter, Dr. Kaplan wrote to Dr. Kimmich, prior to the second opinion
examination, and described the procedural history of appellant’s compensation claim before the
Office. He provided a copy of his December 3, 2005 report and the Office’s March 2, 2006
decision. Dr. Kaplan also provided his observations of appellant’s condition from December 5,
2005 to the present.
On March 30, 2006 appellant underwent the Minnesota Muliphasic Personality
Inventory, which was determined to be invalid due to the extremely exaggerated manner with
which appellant responded to the questionnaire.
In an April 24, 2006 letter, the Office requested that Dr. Kimmich provide a supplemental
report providing a medical explanation as to how appellant’s emotional condition was related to
the accepted work factors. In a May 11, 2006 response, Dr. Kimmich advised that the episode at
work on April 7, 2005 struck a sensitive chord for appellant resulting in fear, anger, depression
and anxiety. He indicated that appellant’s reaction was maladaptive.
In a letter dated June 5, 2006, the Office advised Dr. Kaplan that he had inappropriately
contacted Dr. Kimmich, the second opinion physician, prior to appellant’s examination. The
Office advised Dr. Kaplan that his contact with Dr. Kimmich tainted the second opinion
physician’s report and conclusions. The Office noted that a new second opinion evaluation
would be obtained.
On July 12, 2006 the Office referred appellant to Dr. Charles Seaman, a Board-certified
psychiatrist. In a July 14, 2006 report, Dr. Seaman reviewed appellant’s history of injury and
treatment. He evaluated appellant with Dr. Kaplan present. Dr. Seaman diagnosed adjustment
disorder with mixed anxiety and depressed mood, resolved; hypertension; and occupational
problem, having to work at the employing establishment under Ms. Massey. He opined that
appellant’s interpersonal conflict with Ms. Massey was the predominant cause of an adjustment
disorder with mixed anxiety and depressed mood with an onset of April 7, 2005. Dr. Seaman
advised that she was temporarily disabled from April 7 to August 2005. He opined that the
predominant stressor and cause of appellant’s psychiatric condition was her ongoing problems
with Ms. Massey. Although appellant was emotionally upset by her interaction with Ms. Ellison,
the cause of her condition was how Ms. Massey responded to her and ignored her complaints
about Ms. Ellison. Dr. Seaman noted that appellant stated that the primary problem she had
while working at the employing establishment was how she was treated by Ms. Massey and cited
specific instances and actions by Ms. Massey to illustrate their conflict. He concluded that
appellant’s primary stressor was her interpersonal conflicts with Ms. Massey instead of
Ms. Ellison. Dr. Seaman indicated that appellant’s conflict with Ms. Massey was not listed in
the amended statement of accepted facts as an accepted work factor. He found that appellant did
not have any residual psychiatric impairment, that her adjustment disorder with mixed anxiety
and depressed mood had resolved and that she would return to her job without any restrictions.

4

In a decision dated August 29, 2006, the Office denied appellant’s claim, finding that her
emotional condition did not arise in the performance of duty.
On September 11, 2006 appellant requested an oral hearing which was held on
January 23, 2007. Appellant submitted a January 20, 2007 statement from Jose Cisneros, a
coworker, who noted that, on April 7, 2005, he witnessed a discussion between appellant and
Ms. Massey in which appellant inquired as to why she was not provided with assistance at the
retail window when she rang the bell for help. Mr. Cisneros stated that appellant asked to go
home and proceeded to leave and Ms. Massey yelled that she would be “AWOL.”
In a decision dated April 4, 2007, the hearing representative affirmed the August 29,
2006 decision.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.3
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.4 When an employee
experiences emotional stress in carrying out her employment duties, and the medical evidence
establishes that the disability resulted from her emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from her emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of her work.5
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act. Where the disability
results from an employee’s emotional reaction to her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.
On the other hand, the disability is not covered where it results from such factors as an

1

Donna Faye Cardwell, 41 ECAB 730 (1990).

2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

5

Lillian Cutler, supra note 2.

5

employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
ANALYSIS
Appellant alleged that she was harassed by her postmaster, Ms. Massey, and a coworker,
Ms. Ellison. She outlined several specific instances of alleged harassment, noted above. To the
extent that incidents alleged as constituting harassment by a supervisor are established as
occurring and arising from appellant’s performance of her regular duties, these could constitute
employment factors.9 However, for harassment to give rise to a compensable disability under the
Act, there must be evidence that harassment did in fact occur. Mere perceptions of harassment
are not compensable under the Act.10
The factual evidence fails to support appellant’s claim of harassment. In a statement
from Ms. Massey dated April 11, 2005, she advised that, on April 7, 2005, appellant was
working the retail window by herself and a line of customers developed. She indicated that
appellant rang the bell for relief; however, her coworkers did not hear the bell. Ms. Massey
indicated that appellant walked onto the workroom floor and yelled at her, acted inappropriately
and ignored two requests to speak with her in her office to discuss the incident. Likewise, a
statement from Ms. Ellison dated July 19, 2005, noted that, on April 7, 2005, she did not hear
appellant’s request for assistance at the retail window and appellant subsequently confronted her
and initiated an angry exchange of words. The factual evidence fails to support appellant’s claim
that she was harassed by Ms. Massey and Ms. Ellison.11 Appellant did not submit evidence or
witness statements in support of her allegation and her supervisor and coworker denied harassing
appellant. Although she alleged that her supervisor and coworker engaged in actions which she
6

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 2.
7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

9

See David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

10

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

11

See Michael A. Deas, 53 ECAB 208 (2001).

6

believed constituted harassment, she provided no corroborating evidence, or witness statements
to establish her allegations.12 Additionally, Ms. Massey and Ms. Ellison have refuted such
allegations. Thus, appellant has not established a compensable employment factor under the Act
with respect to the claimed harassment.
To the extent that appellant alleged a verbal or physical threat by Ms. Massey, the Board
has recognized the compensability of physical threats or verbal abuse in certain circumstances.
This does not imply, however, that every statement uttered in the workplace will give rise to
coverage under the Act.13 Appellant specifically alleged that, on April 7, 2005, Ms. Massey
stated in an inappropriate tone “I’ll deal with you later.” She also alleged that she requested to
leave the premises and Ms. Massey yelled at her in a threatening manner “Okay fine but you are
AWOL.” Appellant submitted an April 9, 2005 statement from Mr. Asty, a coworker, who noted
that appellant, in a frustrated tone, asked permission from the postmaster to go home. However,
this statement does not support that appellant was threatened or verbally abused. Appellant also
submitted a statement from Mr. Cisneros, a coworker, dated January 20, 2007, who noted that,
on April 7, 2005, he witnessed a discussion between appellant and Ms. Massey in which
appellant requested permission to leave and then proceeded to walk away and Ms. Massey
responded by screaming that appellant would be “AWOL.” The Board notes that, in a statement
dated May 27, 2005, Ms. Massey indicated that, on April 7, 2005, appellant informed her that
she was leaving the premises and Ms. Massey instructed appellant, in a voice loud enough to be
heard over the office noise, to meet her in her office prior to leaving the building because her
leave slip was not signed and she did not have permission to leave and would be considered
AWOL. The Board finds that the facts of the case, noted above in the analysis of the allegation
of harassment, does not reveal that appellant’s superior made any threats to her or otherwise
acted unreasonably in view of appellant’s conduct. Ms. Massey also denied acting improperly.
Appellant has not otherwise shown how Ms. Massey’s actions rose to the level of verbal abuse or
otherwise fell within coverage of the Act.
Other allegations by appellant relate to administrative or personnel actions. In
Thomas D. McEuen,14 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment is not covered under the Act
as such matters pertain to procedures and requirements of the employer and do not bear a direct
relation to the work required of the employee. The Board noted, however, that coverage under
the Act would attach if the factual circumstances surrounding the administrative or personnel
action established error or abuse by the employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.15
12

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
13

Charles D. Edwards, 55 ECAB 258 (2004).

14

See Thomas D. McEuen, supra note 6.

15

See Richard J. Dube, 42 ECAB 916, 920 (1991).

7

Regarding appellant’s allegation that Ms. Massey improperly placed her on AWOL status
on April 7, 2005, the Board notes that the handling of leave requests and attendance matters are
generally related to the employment, they are administrative functions of the employer and not
duties of the employee.16 The Board finds that the employing establishment acted reasonably in
this administrative matter. Ms. Massey explained that she followed employing establishment
procedures in the matter and noted that appellant did not have a signed leave slip, did not have
permission to leave and, as such, was considered to be AWOL. Appellant has presented no
corroborating evidence to support that the employing establishment erred or acted abusively with
regard to this matter. Instead, the evidence indicates that the employing establishment acted
reasonably in its administrative capacity.
In the instant case, the Office accepted that appellant established compensable factors of
employment under Cutler. On April 7, 2005 appellant assisted 10 customers who were waiting
in line at the retail window from 8:30 a.m. to 8:42 a.m. She did not receive a response from
Ms. Ellison, the relief clerk, after ringing a bell for assistance. After appellant finished serving
the customers she entered the workroom floor and became involved in an argument with
Ms. Ellison, who stated to appellant “get off your high horse and work faster.” The Office also
accepted that Ms. Ellison was occasionally nonresponsive or late in providing appellant with
assistance at the window and she had to work with customers without any assistance.
The record supports this finding, specifically, in letters dated April 11 and May 27, 2005,
Ms. Massey advised that, on April 7, 2005, appellant was working the retail window by herself
and a line of customers developed. Ms. Massey indicated that appellant rang the bell for relief;
however, her coworkers did not provide assistance. Additionally, in a letter dated July 19, 2005,
Ms. Ellison indicated that, on April 7, 2005, she failed to respond to appellant’s call for
assistance and after an angry exchange Ms. Ellison told her to “get off your high horse and work
faster.”
However, appellant’s burden of proof is not discharged by the fact that she has
established employment factors which may give rise to a compensable disability under the Act.
To establish her occupational disease claim for an emotional condition, appellant must also
submit rationalized medical evidence establishing that she has an emotional or psychiatric
disorder and that such disorder is causally related to the identified compensable employment
factor.17
The Board finds that the weight of the medical evidence rests with the well-rationalized
opinion of Dr. Seaman, a Board-certified psychiatrist to whom appellant was referred for a
second opinion examination and who reviewed the statement of accepted facts prepared by the

16

See Judy Kahn, 53 ECAB 321 (2002).

17

See William P. George, supra note 12.

8

Office.18 The Board has noted that in assessing medical evidence the weight of such evidence is
determined by its reliability, its probative value and its convincing quality and the factors which
enter in such an evaluation include the opportunity for and thoroughness of examination, the
accuracy and completeness of the physician’s knowledge of the facts and medical history, the
care of the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.19 The Board has carefully reviewed Dr. Seaman’s July 14, 2006 report and notes that it
has such reliability, probative value and convincing quality. Prior to reaching his conclusions, he
extensively detailed appellant’s factual and medical history and reported the findings of his
examination of appellant. Dr. Seaman had the benefit of a statement of accepted facts which
delineated those employment-related incidents and conditions accepted as compensable
employment factors. Moreover, he provided a proper analysis of the factual and medical history
and the findings on examination and reached conclusions regarding appellant’s condition which
comported with this analysis.
In his report, Dr. Seaman diagnosed adjustment disorder with mixed anxiety and
depressed mood, resolved, hypertension and occupation problem, having to work at the
employing establishment under the supervisor of the postmaster, Ms. Massey. He opined that
appellant’s interpersonal conflict with the postmaster, Ms. Massey, was the predominant cause of
an adjustment disorder with mixed anxiety and depressed mood with an onset of April 7, 2005.
Dr. Seaman further opined that the stressor for each episode of disability was appellant’s
perceived problems with Ms. Massey not Ms. Ellison. He indicated that, although appellant was
emotionally upset by her interaction with her coworker, Ms. Ellison, the cause of her condition
was how Ms. Massey responded to her and ignored her complaints about Ms. Ellison.
Dr. Seaman advised that appellant was very clear that her primary problem while working at the
employing establishment was how she was treated by Ms. Massey. He indicated that appellant
did not have any psychiatric residuals, as her condition had resolved and that she could return
work without restrictions.
Appellant submitted reports from Drs. Huey and Dr. Kaplan which noted that appellant
had an employment-related emotional condition but these reports are of limited probative value
as they do not contain adequate medical rationale in support of their conclusions.20 In reports
dated April 7 to June 10, 2005, Dr. Huey treated appellant for certain symptoms and conditions
after a work event in which a coworker failed to assist her and nagged her and her postmaster
was not supportive of her. However, Dr. Huey did not provide a rationalized medical opinion
explaining why appellant has an emotional or physical condition causally related to the accepted
compensable employment factor.21 Specifically, the treatment notes fail to reference the
18

The Board notes that the Office initially referred appellant for a second opinion examination with Dr. Kimmich,
who issued April 10 and May 11, 2006 reports. The Office determined that another opinion was necessary as
Dr. Kimmich did not properly resolve the issue before him, specifically whether the specific accepted compensabale
factors of employment were causally related to the diagnosed condition. See Ayanle A. Hashi, 56 ECAB 234 (2004)
(when the Office refers a claimant for a second opinion evaluation and the report does not adequately address the
relevant issues, the Office should secure an appropriate report on the relevant issues).
19

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1959).

20

Id.; see also Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical
reports not containing rationale on causal relationship are entitled to little probative value).
21

Id.

9

accepted employment factors or explain how such factors caused or contributed to appellant’s
claimed condition.
Dr. Kaplan’s reports of August 4 to December 3, 2005, who noted that appellant had a
good working relationship with Ms. Massey until 2004 when she began assigning a coworkers’
job duties to her. He diagnosed major depression and adjustment disorder with anxiety and
depression. However, Dr. Kaplan did not attribute appellant’s emotional exacerbation to the
established compensable factors of employment.22 Instead, in his report dated December 3,
2005, Dr. Kaplan opined that appellant’s emotional condition was caused by the manner in
which she was treated by Ms. Massey.
Dr. Kimmich’s reports provided some general support for causal relationship but his
reports are deficient as he did not specifically explain how any of the accepted employment
factors caused or aggravated a diagnosed condition. He noted that the April 7, 2005 “episode” at
work “struck a particularly sensitive chord” causing fear, anger depression and anxiety but he did
not explain how this was caused by any of the specific factors accepted by the Office.
The Board finds that appellant has not submitted rationalized medical evidence
establishing that her claimed conditions are causally related to the accepted compensable
employment factors.
CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition causally related to factors of her federal employment.

22

See Jimmie H. Duckett, supra note 20.

10

ORDER
IT IS HEREBY ORDERED THAT the April 4, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 21, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

